Exhibit INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM'S CONSENT We consent to the incorporation by reference of our report dated April 27, included in Form 20-F of ClickSoftware Technologies Ltd. for the year ended December 31, 2008 into Registration Statement Numbers 333-42000, 333-115003, 333-135435, 333-141307, 333-149825 and 333-158839on Form S-8 of ClickSoftware Technologies Ltd. /s/ Brightman Almagor Zohar & Co. Certified Public Accountants A Member Firm of Deloitte Touche Tohmatsu Tel Aviv, Israel May
